DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Claims 17-20 are withdrawn from further consideration as being directed towards a nonelected invention.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 18 April 2022 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 April 2022.
Claim Objections
Claims 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the porous layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication JP H10-72063 to Kawakami (herein Kawakami, see machine translation).
Regarding claim 1, Kawakami teaches a bubble wrap sheet (paragraph 0001) having a cap film with a number of convex portions and a flat plastic sheet wherein the convex portions enclose air (paragraph 0007) corresponding to the top sheet, base sheet, and fluid filled cells recited in the instant claims.  Kawakami teaches that an adhesive can be disposed on the back film (paragraph 0010 and Figs 4-5).  Kawakami is silent as to the bubble wrap sheet being a tubing organizer; however, such a limitation is a recitation of an intended use of the claimed invention.  Because the bubble wrap sheet of Kawakami has all of the claimed structure, it can be reasonably considered to be capable of functioning as a tubing organizer.
Regarding claim 2, Kawakami teaches all the limitations of claim 1 as discussed above.
Figs 4 and 5 of Kawakami show that the back film is substantially flat while convex portions of the cap film protrude from a surface of the back film.  
Regarding claim 3, Kawakami teaches all the limitations of claim 1 as discussed above.
Kawakami teaches that the adhesive is a pressure-sensitive adhesive (paragraph 0011).
Regarding claim 4, Kawakami teaches all the limitations of claim 1 as discussed above.
Kawakami teaches that the adhesive can be applied intermittently (paragraph 0015) which would meet the claimed limitations.
Regarding claims 5-7, Kawakami teaches all the limitations of claim 1 as discussed above.
Kawakami teaches that the adhesive can be applied as an adhesive tape (paragraph 0010 and Fig 4) wherein a base film of the adhesive tape can be paper attached to the bubble sheet via an adhesive (paragraph 0013).  One of ordinary skill in the art would reasonably consider paper to meet the limitations of being porous and a nonwoven fabric.
Regarding claim 8, Kawakami teaches all the limitations of claim 1 as discussed above.
Kawakami teaches that the convex portions of the cap sheet enclose air (paragraph 0007).
Regarding claim 9, Kawakami teaches all the limitations of claim 1 as discussed above.
Figs 1 and 3 of Kawakami show that the bubble wrap sheet can be formed into a roll (paragraphs 0007 and 0010) which would meet the claimed limitations.
Regarding claims 10-11, Kawakami teaches all the limitations of claim 1 as discussed above.
Kawakami teaches that another plastic film can be attached to the top surface of the convex portion of the cap film (paragraph 0016).
Regarding claim 13, Kawakami teaches all the limitations of claim 1 as discussed above.
Kawakami teaches that a release paper can be used on the adhesive layer (paragraph 0014).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783